DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US PG Pub. No. 2021/0188069) in view of Falls (US 2020/0384882).
[Claim 1] Regarding claim 1, Friedman discloses an electric vehicle comprising: a frame (Friedman, FIG 1) to which a body of the electric vehicle is coupled (Friedman, FIG 1 shows the chassis without the body to illustrate the battery mounting) the frame including longitudinal frame rails (24-26) a mid-section of the frame not including frame cross-members (Friedman, FIG 1); and a battery pack (22) mounted in the mid-section of the frame (Friedman, FIG 1) the battery pack including battery pack cross-members (34) each of the battery pack cross- members connected to a top surface of the longitudinal frame rails (Friedman, FIG 1) and a bottom surface of the longitudinal frame rails (Friedman, FIG 1).
-However, it fails to disclose longitudinal cross-members between at least two of the battery pack cross-members to increase stiffness of the frame in response to frontal loads.
-Nevertheless, Falls discloses longitudinal cross-members 62 and lateral cross-members 62 surrounding each battery set in FIG 2 of Falls.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Friedman to have longitudinal cross-members as taught by Falls in order to isolate and insulate the battery chambers as disclosed in paragraph [0058] and would improve stiffness.

    PNG
    media_image2.png
    849
    663
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    863
    682
    media_image3.png
    Greyscale

 [Claim 2] Regarding claim 2, Friedman/Falls disclose the electric vehicle of claim 1, wherein the battery pack includes battery modules positioned between the battery pack cross-members (Falls FIG 1) and between the longitudinal frame rails (Falls FIG 1).



[Claim 3] Regarding claim 3, Friedman/Falls disclose the electric vehicle of claim 1, wherein the longitudinal frame rails include flanges (Friedman’s frame rails
have a C-shaped profile) on at least one of the top surface or the bottom surface (Friedman FIG 1). 
[Claim 4] Regarding claim 4, Friedman/Falls disclose the electric vehicle of claim 3, wherein the battery pack cross- members are connected to the flanges on the at least one of the top surface or the bottom surface (Friedman FIG 1).
[Claim 5] Regarding claim 5, Friedman/Falls disclose the electric vehicle of claim 1, wherein the battery pack cross-members (34) are connected to the top surface of the longitudinal frame rails and the bottom surface of the longitudinal frame rails via bolts (36).
 [Claim 6] Regarding claim 6, Friedman/Falls disclose the electric vehicle of claim 1, wherein the battery pack is to be installed and removed in one piece from the frame (Friedman is suitable for removing in one piece).
[Claim 15] Regarding claim 15, Friedman discloses an apparatus comprising: an electric vehicle assembly having a body (Friedman omits the body but discloses the chassis and batteries for a vehicle) and a frame (Friedman, FIG 1) the frame isolated from the body (Frames are conventionally isolated from the body by insulated mounts) a mid-section of the frame not including frame cross-members (Friedman, FIG 1, area where the batteries 22 are mounted); and a battery pack (22) removably coupled to the frame via bolts (36): battery pack cross-members (34) between longitudinal frame rails (24-26) in a mid-section of the frame (Friedman, FIG 1).
-However, it fails to disclose longitudinal cross-members between at least two of the battery pack cross-members to increase stiffness of the frame in response to frontal loads.
-Nevertheless, Falls discloses longitudinal cross-members 62 and lateral cross-members 62 surrounding each battery set in FIG 2 of Falls.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Friedman to have longitudinal cross-members as taught by Falls in order to isolate and insulate the battery chambers as disclosed in paragraph [0058] and would improve stiffness.
[Claim 16] Regarding claim 16, Friedman/Falls disclose the apparatus of claim 15, wherein the battery pack includes battery modules positioned between the battery pack cross-members and between the longitudinal frame rails (Friedman and Falls disclose vehicle batteries which include internal modules, see Falls FIG 2).
[Claim 17] Regarding claim 17, Friedman/Falls disclose the apparatus of claim 15, wherein each of the battery pack cross-members are connected to a top surface of the longitudinal frame rails and a bottom surface of the longitudinal frame rails (Friedman, FIG 1).
 [Claim 18] Regarding claim 18, Friedman/Falls disclose the apparatus of claim 17, wherein the longitudinal frame rails include flanges on at least one of the top surface or the bottom surface (Friedman, FIG 1, the frame rails have a C-shaped channel profile with flanges).
[Claim 19] Regarding claim 19, Friedman/Falls disclose the apparatus of claim 18, wherein the battery pack cross-members (34) are connected to the flanges on the at least one of the top surface or the bottom surface (Friedman, FIG 1, the frame rails have flanges in a C-shaped section).
[Claim 20] Regarding claim 20, Friedman/Falls disclose the apparatus of claim 15, wherein the battery pack is to be removed from the frame in one piece (Friedman is suitable for removing in one piece).
2.	Claims 7-8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fowkes et al (US 4,339,015) in view of Sasaki (US 2019/0322164).
[Claim 7] Regarding claim 7, Fowkes discloses an electric vehicle comprising: a frame of the electric vehicle isolated from a body of the electric vehicle (See annotated FIG 3) the frame including longitudinal frame rails (See annotated FIG 3) and frame cross- members fixed to the frame (Fowkes illustrates a unitary longitudinal frame and lateral frame assembly); and a battery pack including battery pack cross-members (See annotated FIG 3).
-However, Fowkes fails to disclose the battery pack cross-members connected to respective bottom surfaces of the frame cross-members.
-Nevertheless, Sasaki discloses battery mounts connected to a bottom of a lateral cross-member in FIG 4. 
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Fowkes to additionally secure the battery to lateral cross-members as taught by Sasaki in annotated FIG 4 which increases crash-worthiness..
-Regarding the limitation: and longitudinal cross-members between at least two of the battery pack cross-members to increase stiffness of the frame in response to frontal loads (Fowkes discloses spacers 23 that add structure in the vehicle length direction).


    PNG
    media_image4.png
    769
    692
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    855
    689
    media_image5.png
    Greyscale

[Claim 8] Regarding claim 8, Fowkes/Sasaki disclose the electric vehicle of claim 7, wherein the battery pack includes battery modules positioned between the battery pack cross-members, the frame cross-members, and the longitudinal frame rails (See Fowkes annotated FIG 3).
 [Claim 12] Regarding claim 12, Fowkes/Sasaki disclose the electric vehicle of claim 7, wherein the battery pack cross- members are connected to the respective bottom surfaces of the frame cross- members and the longitudinal frame rails via bolts (Fowkes, Column 3, lines 1-45 discloses using bolts for mechanical connections and quick release connections. These fasteners are selected from a known group of mechanical fasteners, any of which can be selected as a matter of design choice in order to secure the battery).
 [Claim 14] Regarding claim 14, Fowkes/Sasaki disclose the electric vehicle of claim 7, wherein each of the battery pack cross- members is connected to the respective bottom surfaces of the frame cross- members and the longitudinal frame rails to at least increase stiffness of the frame, support a weight of the battery pack, and reduce twisting of the frame (Sasaki discloses lateral battery mounts in annotated FIG 4 above. Such mounts incorporated with Fowkes lateral frames would increase stiffness of the frame structure, further distribute the weight of the battery locally and prevent twisting).
-However, it fails to disclose longitudinal cross-members between at least two of the battery pack cross-members to increase stiffness of the frame in response to frontal loads.
-Nevertheless, Falls discloses longitudinal cross-members 62 and lateral cross-members 62 surrounding each battery set in FIG 2 of Falls.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Friedman to have longitudinal cross-members as taught by Falls in order to isolate and insulate the battery chambers as disclosed in paragraph [0058] and would improve stiffness.

Allowable Subject Matter
1.	Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614